Title: Thomas Jefferson to Wilson J. Cary, 28 July 1811
From: Jefferson, Thomas
To: Cary, Wilson Jefferson


          
                  Dear Sir 
                   
                     Monticello 
                     July 28. 11.
             
			 Your servant, with 4. lambs for mr Cocke, will recieve a 5th for yourself. it is the second best of the 5. mr Cocke’s are from his own ewes, the one destined for you is from mine, the best I had except one. one of your ewes proved to be with lamb when she came; the other missed altogether.
				the two
				last merino ewes I recieved brought
				the
				scab into my flock, & I lost several. I tried mercurial ointment with no effect. repeated anointings with brimstone & fat has 
                  have eradicated it, except in a single subject, now separated. none of the lambs have ever had a symptom of it. still you should be on the look out, because of the possibility.
				 
			 the falling off of the wool and scabs in it’s place is the indication, & the ointment immediately rubbed in effects the cure at once.
            
			 I was on the eve of setting out for Bedford 3. weeks ago, & mr Randolph’s family had consequently gone to Edgehill to pass the harvest, when I was taken with the rheumatism which confined me to the house & mostly to the bed for a fortnight. I am on the recovery, able to ride into the plantation, and to walk with less
				pain. I only await
				the return of strength enough to commence my intended journey.
				
			 Patsy has been unwell also, and is just getting about.
				I heard
				from Dunlora yesterday. my sister is extremely low. I did not know till then that your mother had gone there, nor that Colo Cary and his lady had got up to Carysbrook. if I find my strength will permit me to pay him a visit either as I go or return from Bedford, I shall certainly do it. I intended it the last year, but various matters of business procrastinated it until I learnt he was gone.
				
			 
			 
			  be so good as to present my friendly respects to himself & mrs Cary the elder & younger & be assured I am ever affectionately Your’s
          
            Th:
            Jefferson
         